FILED
                            NOT FOR PUBLICATION                               JUN 20 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30257

               Plaintiff - Appellee,              D.C. No. 1:10-cr-00073-RFC

  v.
                                                  MEMORANDUM *
JAIME LOPEZ-HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jaime Lopez-Hernandez appeals from the 24-month sentence imposed

following his guilty-plea conviction for illegal re-entry of deported alien, in

violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Hernandez contends that his sentence is substantively unreasonable

because the district court imposed a sentence that was 17 months above the top end

of the Guidelines range. In light of the totality of the circumstances and the 18

U.S.C. § 3553(a) factors, including promoting respect for the law and deterring

future criminal conduct, the sentence is not substantively unreasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    10-30257